Citation Nr: 0818922	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the character of the former service member's 
discharge for his period of service ending in August 1965 is 
a complete bar to eligibility for Department of Veterans 
Affairs benefits as to the appellant. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant's late husband (former service member) was in 
the United States Army from June 1963 to August 1965.  He 
died in November 2004.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In this decision, the RO 
informed the appellant that the former service member's 
character of discharge prevents the payment of VA benefits.  
The appellant's disagreement with this decision led to this 
appeal.

This decision was issued to the appellant and a funeral home.  
Although both the appellant and the funeral home filed a 
notice of disagreement, the statement of the case was issued 
to the appellant and she perfected an appeal by filing a 
substantive appeal (VA Form 9).

In her substantive appeal, the appellant marked that she 
wanted a BVA hearing at a local VA office, but annotated that 
this was only if the office was in Tucson, Arizona.  In a 
March 2006 letter, the RO informed the appellant that there 
were no hearings held in Tucson, Arizona.  The appellant was 
provided other options; from these options, she marked that 
she wanted a Board hearing in Washington, D.C.  In April 
2008, the Board sent the appellant a letter requesting 
clarification as to the type of hearing she wanted to attend.  
She was informed that if she did not respond within 30 days 
from the date of the letter, the Board would assume that she 
did not want an additional hearing.  The appellant did not 
respond, and therefore, the Board will proceed to adjudicate 
the appeal on the merits. 


FINDINGS OF FACT

1.  The former service member was not eligible for separation 
in October 1964; his service from June 1963 to August 1965 is 
considered one period of service.

2.  The former service member had a pattern of willful and 
persistent misconduct during his period of service from June 
1963 to August 1965; he received an other than honorable 
discharge, which, at a later date was determined to be under 
dishonorable conditions.

3.  The former service member was not insane at the time he 
committed the offenses in service.  


CONCLUSION OF LAW

The former service member's service did not meet the 
character of discharge requirements for the payment of VA 
benefits; therefore his character of discharge bars receipt 
of such benefits by the appellant.  38 U.S.C.A. §§ 101(2), 
5103, 5103A, 5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1(d), 3.12, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

In this case, the RO sent a VCAA letter to the funeral home, 
but never sent the appellant a VCAA notification letter.  The 
Board finds, however, that remanding the appeal to allow the 
RO to issue the appellant a VCAA notification letter is not 
warranted.  As explained below, there is no factual dispute 
with the relevant part of the former service member's service 
and the appeal must be denied as a matter of law.  That is, 
the Board finds that there is no entitlement to VA benefits 
based on the law and there is no indication that providing 
the appellant with notice would lead to facts that would 
change the outcome of this appeal.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In a February 2005 letter, the appellant requested service 
department forms to "correct the DD 214."  Although there 
is no indication that the RO sent the appellant these forms, 
the Board cannot find a basis for finding that there is a 
duty to assist in this regard prior to adjudication of this 
appeal.  The appellant is informed that corrections to the DD 
214 are not performed by VA.  Although the Board interprets 
submissions by a representative of the funeral home to raise 
the issue of whether the former service member had two 
periods of service, with the first being characterized as 
honorable, the service department determined that the former 
service member was not eligible for separation in October 
1964; therefore, the former service member's service from 
June 1963 to August 1965 is considered one period of service.  
The Board finds no basis in the pertinent VA regulation, 
discussed in greater detail below, to find that the former 
service member had two periods of service.  The Board finds 
this service department certification determinative.  See, 
e.g. 38 C.F.R. § 3.203; Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007) (involving 
certification of Philippine service and finding that VA may 
accept United States service department documents or seek 
certification of service, but once certification is received, 
VA is bound by that certification).  

The appellant has also contended that the former service 
member had an acquired drinking problem which led to his 
discharge.  As discussed more fully below, this assertion if 
taken as factually accurate would not lift the bar to VA 
benefits, and the appellant has not alleged, nor is there any 
other indication, that the former service member was insane 
at the time of committing the offenses causing such 
discharge.  See 38 C.F.R. § 3.12(b).  Thus, the Board 
reiterates that this appeal is denied as a matter of law and 
that there is no factual dispute that, if resolved in the 
appellant's favor, would lead to the granting of the appeal.

Law and Regulations

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  See Holmes v. Brown, 10 Vet. App. 38, 40 
(1997). 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

38 C.F.R. § 3.12 provides, in pertinent part, that if the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(a).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  38 C.F.R. 
§ 3.12(b).

The regulation provides that benefits are not payable where 
the former service member was discharged or released under 
one of the following conditions:  (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release;  and 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days 
(the regulation provides certain exceptions to this 
condition).

Regulation 38 C.F.R. § 3.12 further provides that a discharge 
or release because of one of following is considered to have 
been issued under dishonorable conditions:  (1) Acceptance of 
an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (This includes, generally, conviction of a felony); 
(4) Willful and persistent misconduct (This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct. A discharge because of a minor offense 
will not, however, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious.); (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty (Examples of homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty include child molestation, homosexual prostitution, 
homosexual acts or conduct accompanied by assault or 
coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior 
rank, grade, or status.).

Regulation 38 C.F.R. § 3.13 provides, in pertinent part, that 
when a service member of the Vietnam era, prior to the date 
the person was eligible for discharge under the point of 
length of service system, or under any other criteria in 
effect, accepts a discharge to reenlist it is a conditional 
discharge; the entire period of service constitutes one 
period of service and entitlement will be determined by the 
character of the final termination of such period of active 
service.  See 38 C.F.R. § 3.13(a), (b).  The exception 
provided is that a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:  
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) The person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) The person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c). 

Factual Background

The appellant filed for burial benefits.  As outlined above, 
she was notified that the former service member's service had 
been found to be under dishonorable conditions.  In her 
substantive appeal, she wrote that the former service member 
was 19 years old and stationed in Germany in 1965.  She noted 
that he acquired a drinking problem while on leave and that 
this drinking problem led to his discharge.  She wrote that 
at the time of his service, the government did not have the 
resources to treat these problems as they currently do, and 
the former service member was helpless due to blackouts 
caused by the alcohol.

The record indicates the former service member enlisted in 
June 1963 and received an October 1964 honorable discharge; 
the former service member immediately reenlisted and was 
discharged under conditions other than honorable in August 
1965.  The service department certified that since the former 
service member was not eligible for complete separation in 
October 1964, his entire period of service from June 1963 to 
August 1965 was deemed to be continuous or one period of 
service.

The claims file includes the report of proceeding regarding 
the circumstances of the former service member's discharge.  
These records include a document by the former service member 
immediate commander; he wrote that the former service member 
had the intelligence and capability to do a good job if and 
when he desired.  The former service member was noted to be 
under court-martial charges.  In another letter, this same 
commander wrote that he had been the former service member's 
battery commander since a rehabilitative transfer 
approximately a month prior.  In that time, he indicated that 
the former service member had received three Article 15s from 
him.  He wrote that the former service member was currently 
under court-martial charges for insubordination to and 
failure to obey a direct order from a commissioned officer.  
The record includes other statements that indicate that the 
former service member drank alcohol excessively and that this 
drinking contributed to his disciplinary problems.

In a June 1965 report of psychiatric evaluation, the former 
service member was noted to have begun drinking at the age of 
13.  No psychiatric diagnosis was provided and a July 1965 
report indicated that the former service member was 
"mentally responsible, able to distinguish right from wrong, 
and to adhere to the right."

A record of the former service member's non-judicial 
punishment indicates in December 1964 he was punished for the 
offense of "drunk & disorderly," in April 1965 for breaking 
restriction, and for being AWOL twice in March 1965 and once 
in June 1965.

The record contains a January 1966 RO administrative decision 
regarding character of discharge.  The RO found at that time 
that the record contained numerous affidavits from the former 
service member's commissioned and non-commissioned officers 
that set forth the fact that the former service member had 
"shown a complete disregard for military authority even 
though he had been counseled on numerous occasions."  The RO 
acknowledged that the former service member had submitted 
statements in his own behalf from members of his Battalion, 
but these "were considered insufficient to rebut the 
overwhelming evidence submitted by other members, both 
commissioned and non-commissioned, of the [former service 
member's] Company."  The RO determined that the former 
service member's discharge for his service was tantamount to 
a discharge under dishonorable conditions.

In a November 2000 letter, the former service member wrote 
that his "problems" began when he had been transferred to 
Germany and acquired a drinking problem.  He contended that 
if he had adequate counsel he never would have had to leave 
the service.  In January 2001, the RO issued a decision 
finding that his service did not entitle him to VA benefits.  
He was also informed that he may be eligible for VA treatment 
and that VA could treat him for any condition determined to 
be caused or aggravated by service.

Analysis

The Board finds that the character of discharge of the former 
service member creates a bar to VA benefits, and thus, the 
appellant's claim for entitlement to burial benefits is 
denied.  Review of the records pertinent to the former 
service member's discharge reveals that his other than 
honorable discharge was due to willful and persistent 
misconduct, and is considered to have been issued under 
dishonorable conditions.  A dishonorable discharge is a bar 
to VA benefits.  Review of the offenses the former service 
member committed during his service and review of statements, 
to include those by his commanding officer, reveal that the 
former service member committed various serious offenses.  In 
this regard, the Board highlights that the veteran was under 
court-marital charges at the time of separation.  The 
evidence does not indicate that the former service member's 
service was otherwise honest, faithful and meritorious.

In addition, as discussed above, the Board finds that the 
former service member had one period of service that was 
classified as dishonorable.  The evidence indicates that the 
pattern of willful and persistent misconduct took place 
within the period of time the former service member was 
obligated to serve upon entry into service, and, thus, the 
former service member would not have been eligible for 
discharge or release under conditions other than dishonorable 
at the expiration of his original obligation.  See 38 C.F.R. 
§ 3.13(c).

Further, neither the appellant, nor the former service member 
during his lifetime, asserted that he was insane at the time 
the offenses that led to his discharge were committed.  See 
38 C.F.R. § 3.354.  Psychiatric evaluation completed at the 
time of discharge did not indicate any psychiatric disability 
or psychosis.  

For the reasons stated above, the Board finds that the former 
service member's dishonorable discharge is a bar for VA 
benefits.  Consequently, the appellant has no legal 
entitlement to VA benefits, and her claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 




ORDER

The character of the former service member's service is a bar 
to VA benefits; the appellant's appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


